As filed with the Securities and Exchange Commission on May 7 , 2010 Registration Nos. 333-124214 811-21757 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. o Post Effective Amendment No. 52 x and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No. 46 (Check appropriate box or boxes) American Independence Funds Trust (Exact Name of Registrant as Specified in Charter) , MEZZANINE NEW YORK, NY 10017 (Address of Principal Executive Offices) REGISTRANT'S TELEPHONE NUMBER, INCLUDING AREA CODE: (646) 747-3477 ERIC RUBIN, PRESIDENT AMERICAN INDEPENDENCE FINANCIAL SERVICES, LLC , MEZZANINE NEW YORK, NY 10017 COPIES TO: JON RAND DECHERT LLP 1 NEW YORK, NY 10036-6797 It is proposed that the filing will become effective (check appropriate box) þ immediately upon filing pursuant to paragraph (b) of Rule 485. ¨ on (date) pursuant to paragraph (b) of Rule 485. ¨ 60 days after filing pursuant to paragraph (a)(1) of Rule 485. ¨ on (date) pursuant to paragraph (a)(1) of Rule 485. ¨ 75 days after filing pursuant to paragraph (a)(2) of Rule 485. ¨ on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: ¨ This post-effective amendment designates a new effective date for a previously filed post-effective amendment. American Indeendence Funds Trust Institutional Class Class A (Ticker/CUSIP) (Ticker/CUSIP) American Independence Active Treasury Management Fund ATMIX AATMX American Independence Active Treasury Management Bull/Bear Fund TBBIX AABBX NOT FDIC Insured. May lose value. No bank guarantee. The Securities and Exchange Commission has not approved or disapproved of these securities. Further, it has not determined that this prospectus is accurate or complete. Any representation to the contrary is a criminal offense. American Independence Financial Services, LLC is a limited liability company. 1 Inside This Prospectus The Fund Summaries for each Fund include (1) Investment Objectives/Goals; (2) Fees and Expenses of the Fund; (3) Principal Investment Strategies, Risks and Performance; (4) Portfolio Management; (5) Purchase and Sale Information; (6) Tax Information and (7) Financial Intermediary Compensation. FUND SUMMARY – ACTIVE TREASURY MANAGEMENT FUND 3 FUND SUMMARY – ACTIVE TREASURY MANAGEMENT BULL/BEAR FUND 7 MORE ABOUT THE FUNDS 12 Additional Information About the Funds’ Investment Strategies 12 Related Risk 14 Fund Management 15 INVESTING WITH THE FUNDS 15 Choosing a Class of Shares 15 Opening an Account 18 Exchanging Shares 19 Redeeming From Your Account 19 Other Shareholder Servicing Information 21 Calculating Share Price 24 Distribution and Service (12b-1) Fee Plan 24 Dividends, Distributions and Taxes 26 FINANCIAL HIGHLIGHTS 27 SERVICE PROVIDERS 28 NOTICE OF PRIVACY POLICY & PRACTICES 29 ADDITIONAL INFORMATION 30 2 Active Treasury Management Fund FUND SUMMARY – ACTIVE TREASURY MANAGEMENT FUND Investment Objectives/Goals. The Fund’s goal is to maximize investors’ total return through capital appreciation and current income as is consistent with liquidity and safety of principal. Fees and Expenses of the Fund. This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for sales charge discounts on purchases of Class A shares if you and your family invest, or agree to invest in the future, at least $100,000 in the Fund. More information about these and other discounts is available from your financial professional and in “Investing With The Funds” starting on page 16 of the Fund’s Prospectus. Institutional Class Shares Class A Shares Shareholder Fees (fees paid directly from your investment) Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) None 2.25% Maximum Deferred Sales Charge (Load) (as a percentage of the Net Asset Value purchase) None None Redemption Fee None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fee 0.40% 0.40% Distribution and Service (12b-1) Fees None 0.35%(1) Other Expenses(2) 0.68% 0.68% Total Annual Fund Operating Expenses 1.08% 1.43% Fee Waivers and Expense Reimbursements(3) -0.48% -0.48% Total Annual Fund Operating Expenses After Fee Waivers and Expense Reimbursements(3) 0.60% 0.95% (1) The Board approved a Rule 12b-1 plan with a 0.25% distribution fee for Class A. In addition, the Board approved a Shareholder Services Plan for Class A shares which would provide for a fee paid monthly at an annual rate of up to 0.25%. At the present time, the Fund is assessing 0.10% of the distribution fee and is assessing the 0.25% shareholder servicing fee. (2) Other Expenses are based on estimated amounts for the current fiscal year. (3) AIFS has contractually agreed to reduce the management fee and reimburse expenses until March 1, 2011 in order to keep the Total Annual Fund Operating Expenses at 0.60% and 0.95% of the Fund’s average net assets for the Institutional Class Shares and Class A Shares, respectively. The Adviser is permitted to seek reimbursement from the Fund, subject to limitations, for fees it waived and Fund expenses it paid in any fiscal year of the Fund over the following three fiscal years, as long as the reimbursement does not cause the Fund’s operating expenses to exceed the expense cap. The expense limitation may be terminated only by approval of the Board of Trustees. 3 Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Year Institutional Class Shares $61 Class A Shares $320 $621 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or "turns over" its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in the annual fund operating expenses or in the Example, affect the Fund's performance. Principal Investment Strategies, Risks and Performance. Principal Strategies. Under normal market conditions, the Fund intends to invest in the following manner: > At least 80% of its net assets, plus borrowings for investment purposes, will be invested in U.S. Treasury securities; > The Fund will maintain an average duration between roughly 0 and approximately 11 years based on the adviser’s outlook for changes in interest rates; > 100% of the Fund’s total assets will be invested in U.S. dollar-denominated securities; and > The Fund may invest in derivatives, including options and futures, for hedging and non-hedging purposes, such as to manage the effective duration of the Fund or as a substitute for direct investment.
